Case 1:17-cv-04721-FB-RLM Document 53 Filed 08/12/20 Page 1 of 3 PageID #: 344




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
JENET CHRISTIAN and NEIDHRA
MAHENDRAN,

                      Plaintiffs,                   MEMORANDUM AND ORDER
                                                    Case No. 17-cv-04721 (FB) (RLM)
       -against-

METROPOLITAN SPECIALTY LABS,
INC., VADIM TEVELEV, and LEO
ABROMOVSKY,

                       Defendants.
------------------------------------------------x
Appearances:
 For Plaintiffs:                                    For Defendants:
 JESSENIA MALDONADO                                 STEPHEN BARBARO
 Law Office of Yuriy Moshes, PC                     Alter and Barbaro
 322 West 48th Street                               26 Court Street
 New York, NY 10036                                 Brooklyn, NY 11242

BLOCK, Senior District Judge:

       Defendants move for reconsideration of the Court’s August 2019 Factual

Findings and Conclusions of Law and Judgment (“Judgment”), see Dkts. 44 & 45,

entered in favor of Plaintiffs after a bench trial on claims brought under the Fair

Labor Standards Act, 29 USC § 201, et seq., New York State Labor Law, NYLL

§ 215, and New York State Wage Theft Prevention Act, NYSLL § 195. In relevant

part, the Judgment awarded $141,359.70 to Plaintiff Christian, $38,591.98 to

Plaintiff Mahendran, and $83,305.98 to both Plaintiffs jointly in attorneys’ fees and

costs. As explained herein, Defendant’s motion for reconsideration is denied.
                                                1
Case 1:17-cv-04721-FB-RLM Document 53 Filed 08/12/20 Page 2 of 3 PageID #: 345




                                       ***

      Reconsideration is improper unless a movant can point to “intervening change

of controlling law, the availability of new evidence, or the need to correct a clear

error or prevent manifest injustice.” Virgin Atl. Airways, Ltd. v. Nat’l Mediation

Bd., 956 F.2d 1245, 1255 (2d Cir. 1992). A motion for reconsideration “is not a

vehicle for relitigating old issues, presenting the case under new theories . . . or

otherwise taking a ‘second bite at the apple.’” Sequa Corp. v. GBJ Corp., 156 F.3d

136, 144 (2d Cir. 1998).

      Defendants’ argument for reconsideration is threefold: First, they posit that

the Court erred in calculating wages owed to Plaintiff Christian between October

2012 and January 2014 as “evidence and common sense” demonstrate Christian was

compensated on a per diem basis over that period rather than her full salary, which

the Court used in its Judgment. Dkt. 50-1 at 5. Second, Defendants maintain that

both Plaintiffs were “supervisors” during portions of their claims and so are barred

from FLSA-recovery during that time. Id. at 6. Third, Defendants “remind[]” the

Court that Plaintiffs were unsuccessful on “portions of their case” and request that

the award of attorneys’ fees and costs be “reduced accordingly due to the severable

unsuccessful claims.” Id. at 7.

      All three of Defendants’ arguments were either presented to the Court or could

have been presented to the Court during the underlying case-in-chief.

                                         2
Case 1:17-cv-04721-FB-RLM Document 53 Filed 08/12/20 Page 3 of 3 PageID #: 346




“Reconsideration is not a proper tool to repackage and relitigate arguments and

issues already considered by the Court in deciding the original motion. . . . Nor is it

proper to raise new arguments and issues.” In re Gentiva Sec. Litig., 971 F. Supp.

2d 305, 332 (E.D.N.Y. 2013); see also Pabon v. New York City Transit Auth., 703

F. Supp. 2d 188, 203 (E.D.N.Y. 2010) (“Reconsideration . . . is merited only if

[Defendants] can demonstrate that the Court overlooked controlling decisions or

factual matters that were put before it on the underlying motion.” (internal quotation

omitted)).   In sum and substance, Defendants fail to identify any clear error,

intervening change of law, or newly available evidence that justifies reconsideration

of the Judgment.

                                        ***

      For the reasons stated herein, Defendant’s motion for reconsideration is

denied.1

      SO ORDERED.



                                              _/S/ Frederic Block___________
                                              FREDERIC BLOCK
                                              Senior United States District Judge
Brooklyn, New York
August 12, 2020


      1
         We need not address whether Plaintiff’s opposition papers were timely, see
Dkt. 51, as Defendant’s motion fails irrespective of the arguments Plaintiffs advance
therein.
                                          3
